 

ADDENDUM NO. 1 TO

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

SPINDLE, INC. (formerly COYOTE HILLS GOLF, INC.),

SPINDLE MOBILE, INC. AND

THE SELLING SHAREHOLDERS




THIS ADDENDUM NO. 1 TO THE ASSET PURCHASE AGREEMENT (“Addendum No. 1”) is made
and entered into effective this 29th day of March, 2012, by and among SPINDLE,
INC., a Nevada Corporation formerly known as Coyote Hills Golf, Inc. (“SPDL”),
SPINDLE MOBILE, INC., a Delaware Corporation (“SMI”), MITCH POWERS, a
shareholder and officer of Purchaser (“Powers”), STEPHANIE ERICKSON, a
shareholder and officer of Purchaser (“Erickson”), and KAMIAR KHATAMI, an
individual (“Khatami”) (all of whom are collectively referred to hereinafter as
the “Parties”).  




RECITALS




A.

On December 2, 2011, SPDL purchased the certain tangible and intangible assets
of SMI.  In exchange for the assignment of the Assets, SPDL agreed to the
following:




1.

The assumption of liabilities of SMI associated with the case United States
District Court for the District of Arizona; Case #01-CV-441; Net MoneyIN, Inc. v
Eprocessing Network;




2.

The issuance of 13,220,000 shares of the Registrant’s unregistered common stock;




3.

The cancellation by Ms. Erickson of 20,000,000 shares of the Registrant’s common
stock owned by her;




4.

The cancellation by Mr. Powers of 20,000,000 shares of the Registrant’s common
stock owned by him; and




5.

The cancellation by Mr. Khatami of 1,200,000 shares of the Registrant’s common
stock owned by him.




B.

Subject to the terms and conditions set forth in the Asset Purchase Agreement,
the Agreement became effective on December 2, 2011.




C.

As of the date of this Addendum No. 1, the current officers and directors of
SPDL determined that the shares to be issued to Spindle Mobile contained a
typographical error.




D.

As of the date of this Addendum No. 1, the current officers and directors of
SPDL determined that the shares stipulated to be canceled by Erickson, Powers
and Khatami were erroneously calculated for cancellation.  








ADDENDUM NO. 1 TO ASSET PURCHASE AGREEMENT

 Page 1 of 3







--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing, and of the mutual
covenants, agreements, undertakings, representations and warranties contained
herein, the parties hereto agree as follows:




1.

Section 1.4 Consideration, is revised, as follows:




Subject to the terms and conditions set forth in this Agreement, as
consideration for the Purchased Assets, Purchaser agrees to pay, or cause to be
paid, to Seller an aggregate purchase price (the “Purchase Price”) equal
Thirteen Million Two Hundred Thousand (13,200,000) shares of Purchaser’s Common
Stock (the “Purchase Price” or the “Stock Consideration”).  




2.

Section 3.3 Capitalization of Purchaser, is revised to reflect:




(A)

At or prior to Closing, Powers shall return, and Purchaser shall cancel,
19,965,000 shares of common stock owned by Powers (the “Powers Cancelled
Shares”).




(B)

At or prior to Closing, Erickson shall return, and Purchaser shall cancel,
19,965,000 shares of common stock owned by Powers (the “Erickson Cancelled
Shares”).




(C)

At or prior to Closing, Khatami shall return, and Purchaser shall cancel,
1,190,000 shares of common stock owned by Khatami (the “Khatami Cancelled
Shares”).




(D)

On the closing date of this Agreement, and after allowing for the cancellation
of the shares owned by the SPDL Shareholders, Purchaser shall have 3,280,000
shares issued and outstanding.




(E)

Upon closing and consummation of this Agreement, Purchaser shall have 16,480,000
shares of its common stock issued and outstanding.




3.

Other than as specifically provided in this Addendum No. 1, all other provisions
of the Asset Purchase Agreement shall remain in full force and effect, the Asset
Purchase Agreement as amended by this Addendum No. 1 constituting the sole and
entire agreement between the parties as to the matters contained herein, and
superseding any and all conversations, letters and other communications which
may have been disseminated by the parties relating to the subject matter hereof,
all of which are void and of no effect.

















ADDENDUM NO. 1 TO ASSET PURCHASE AGREEMENT

 Page 2 of 3







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
above written.




SPINDLE, INC., a Nevada corporation

(formerly Coyote Hills Golf, Inc.)

 

SPINDLE MOBILE, INC.

a Delaware corporation

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

Mitch Powers

 

Name:

David J. Ide

 

 

 

 

 

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

 

 

MITCH POWERS, Individually

 

STEPHANIE ERICKSON, Individually

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

Mitch Powers

 

Name:

Stephanie Erickson

 

 

 

 

 

 

 

 

 

 

KAMIAR KHATAMI, Individually

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

Kamiar Khatami

 

 

 























ADDENDUM NO. 1 TO ASSET PURCHASE AGREEMENT

 Page 3 of 3





